         Case 2:20-cr-20002-JAR Document 1 Filed 01/15/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                        (KANSAS CITY, KANSAS, DOCKET)

UNITED STATES OF AMERICA,

      Plaintiff,

             vs.                                       No. 20-20002-CM/JPO

LANCE ASHLEY,

      Defendant.

                                     INDICTMENT

      The Grand Jury charges:

                                Introductory Allegations

      At all times relevant to this Indictment:

      1. On or about February 12, 2010, LANCE ASHLEY organized ACS - Ashley

Care Service, LLC, as a limited liability company in the State of Kansas. He officially

changed the name of the company to Ashley Home Care Services, LLC, on or about

November 22, 2013, but in some instances thereafter, he and others continued to identify

the company by its original name. For the purposes of this Indictment, the company is

referred to herein as Ashley Home Care Services.

      2. Ashley Home Care Services provided services associated with daily living

needs for individuals in the District of Kansas, and received payments from various

insurance companies and the State of Kansas.
          Case 2:20-cr-20002-JAR Document 1 Filed 01/15/20 Page 2 of 5




       3. LANCE ASHLEY was the owner and president of Ashley Home Care

Services. He exercised control over the company’s business affairs, including payroll

matters and paying expenses.

       4. The Internal Revenue Service was an agency of the United States Department

of the Treasury responsible for administering the tax laws of the United States and

collecting taxes owed to the United States.

       5. Federal laws require employers to withhold taxes from their employees’

paychecks, including federal income, Social Security, and Medicare taxes. This

Indictment refers to these taxes collectively as “employment taxes.” At all times

relevant to this Indictment, Ashley Home Care Services was responsible for withholding

employment taxes from its employees’ paychecks.

       6. Ashley Home Care Services was required to make deposits of the employment

taxes to the IRS on a periodic basis, but no later than the last day of the month following

the end of the calendar year. In addition, Ashley Home Care Services was required to

file, one month after the conclusion of each calendar year, an Employer’s Annual Federal

Tax Return (Form 944), setting forth the total amount of employee wages and other

compensation subject to withholding, the total amount of income taxes withheld, the total

amount of Social Security and Medicare taxes withheld, and the total tax deposits.

       7. As owner and president of Ashley Home Care Services, LANCE ASHLEY

was a “responsible person,” which means he had the corporate responsibility to collect,


                                              2
           Case 2:20-cr-20002-JAR Document 1 Filed 01/15/20 Page 3 of 5




truthfully account for, and pay over to the IRS the employment taxes for Ashley Home

Care Services.

       8. Throughout the calendar years 2013, 2014, 2015, and 2016, Ashley Home

Care Services was required to withhold employment taxes from its employees’

paychecks, and thereafter to timely pay those taxes to the IRS. However, for those

calendar years, Ashley Home Care Services did not fully pay the employment taxes to the

IRS. Instead, LANCE ASHLEY used Ashley Home Care Services funds to pay

corporate expenses and his personal expenses.

                 Counts 1-4: Failure to Pay Over Employment Taxes

       9. Each of the foregoing allegations is incorporated herein by reference. On or

about each of the dates as set forth below, in the District of Kansas, the defendant,

                                    LANCE ASHLEY,

willfully failed to pay over to the IRS federal income, Social Security, and Medicare

taxes from the wages of Ashley Home Care Services employees that were then due and

owing to the United States in the approximate amounts stated for each of the following

years, with each failure constituting a separate count of this Indictment:

                          Year                    Date Due            Employment
     Count               Ending                  And Owing          Taxes Outstanding
       1          December 31, 2013         January 31, 2014            $13,386.60
       2          December 31, 2014         January 31, 2015            $40,847.67
       3          December 31, 2015         January 31, 2016            $63,933.08
       4          December 31, 2016         January 31, 2017            $78,055.11

                                             3
          Case 2:20-cr-20002-JAR Document 1 Filed 01/15/20 Page 4 of 5




       Each of these counts is a separate violation of Title 26, United States Code,

Section 7202.

                                                         A TRUE BILL.



Dated: January 15, 2020                                  s/ Foreperson
                                                         FOREPERSON

s/ Leon Patton, AUSA, 11782, for:
STEPHEN R. MCALLISTER
United States Attorney
500 State Ave., Suite 360
Kansas City, KS 66101
Tel. 913-551-6730
Fax 913-551-6541
Stephen.McAllister@usdoj.gov
Kan. S. Ct. No. 15845


(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                             4
          Case 2:20-cr-20002-JAR Document 1 Filed 01/15/20 Page 5 of 5




                                      PENALTIES:

       As to each of Counts 1-4, the maximum penalties are a term of imprisonment of
not more than five years; a fine of not more than $250,000 or twice the gross pecuniary
gain from the offense or twice the gross pecuniary loss (whichever is greater); the costs
of prosecution; a term of supervised release of not more than three years; and a special
assessment of $100.




                                             5
